Citation Nr: 1023010	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for abdominal pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A.  § 1117.

2.  Entitlement to service connection for generalized 
myokimias (claimed as twitching and tremors of the arms, 
legs, buttocks and nose, and weakness in the lower 
extremities), to include as due to undiagnosed illness or 
other qualifying disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for sleep disturbances, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for memory problems, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

5.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

6.  Entitlement to service connection for high sensitivity to 
chemicals, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

7.  Entitlement to service connection for circulatory 
problems, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

8.  Entitlement to service connection for blurred vision, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

9.  Entitlement to service connection for photosensitivity to 
light (diagnosed as mild dry eyes), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

10.  Entitlement to service connection for skin disability 
(diagnosed as tinea versicolor), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

11.  Entitlement to service connection for respiratory 
disability (diagnosed as mild obstructive ventilatory 
impairment), to include as due to inhalation of burning 
petroleum chemical gases and/or as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117.

12.  Entitlement to service connection for dizzy spells 
(diagnosed as vertigo), to include as due to service-
connected tinnitus and/or as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A § 
1117.
 
13.  Entitlement to service connection for chest pain, 
diagnosed as due to musculoskeletal inflammation, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

14.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, has been received.


REPRESENTATION

Appellant represented by:	Terry Halpern, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to 
November 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and September 2003 rating decisions of the RO.  

In the January 2003 rating decision, the RO, inter alia, 
declined to reopen claims for service connection for 
headaches and chronic fatigue syndrome (CFS); reopened a 
claim for service connection for dizziness, but denied the 
claim on the merits; and also denied service connection for 
weakness of the lower extremities, for chest pain, for 
abdominal pain, for tinea versicolor, for blurred vision, for 
sleep disturbances, for respiratory disability, for high 
sensitivity to chemicals, for photosensitivity to light, for 
memory problems, for abnormal rate of rapid tooth decay, and 
for circulatory problems.  The Veteran's attorney filed a 
notice of disagreement (NOD) in August 2003; and the RO 
issued a statement of the case (SOC) in July 2005.  

In the September 2003 rating decision, the RO denied service 
connection for twitching and tremors of the legs, arms, 
buttocks, and nose (diagnosed and recharacterized as 
generalized myokimias as reflected on the title page).  The 
Veteran's attorney filed an NOD in October 2003; and the RO 
issued a SOC in July 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) with regard to all issues on appeal in August 2005.

In May 2004 and February 2006, the Veteran testified during 
hearings before RO personnel, and, in February 2008, the 
Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
each hearing is of record. 

During the Board hearing, the Veteran withdrew from appeal 
his claim for service connection for abnormal rate of rapid 
tooth decay.

In August 2008, the Board remanded the remaining claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested action, the RO continued to deny 
each claim (as reflected in an October 2009 supplemental SOC 
(SSOC)), and returned the matters to the Board for further 
appellate consideration.  

Although the RO and Board previously framed the issues 
involving dizzy spells, headaches, and chronic fatigue 
syndrome as claims to reopen previously denied claims for 
service connection, a review of the record reflects that 
these claims should be adjudicated on a de novo basis.  The 
Veteran's original claims for service connection for 
headaches, dizzy spells, and fatigue were denied by the RO in 
May 1993.  Although the Veteran filed a NOD and the RO issued 
a SOC, the Veteran did not file a timely substantive appeal.  
Hence, the May 1993 decision became final.  In February 1995, 
however, VA implemented the Persian Gulf War Veterans' Act by 
promulgating 38 C.F.R. § 3.317 that defined qualifying Gulf 
War service, established the presumptive period for service 
connection, and denoted a broad but non-exclusive list of 
signs or symptoms which may be representative of "undiagnosed 
illnesses" for which compensation could be paid.  60 Fed. 
Reg. 6665 (February 3, 1995).  Where there is an intervening 
liberalizing law or VA issue that may affect the disposition 
of a claim, VA is required to conduct a de novo review of the 
previously denied claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  As such, 
the RO readjudicated each of these claims on a de novo basis 
and issued rating decisions on July 19, 1999 and April 3, 
2000 denying service connection for headaches, for dizzy 
spells, and for CFS.  

The Veterans Claims Assistance Act (VCAA) provides that a 
claim that was denied as not well-grounded between July 14, 
1999, and November 9, 2000, such as the service-connection 
claims decided by the RO in July 1999 and April 2000, can be 
readjudicated pursuant to the provisions of the new law as if 
the prior denial had not been made.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  In 
other words, the Veteran is entitled to have his claim 
adjudicated on the merits, without his being required to 
first submit new and material evidence.  A claim may not be 
readjudicated under these provisions, however, unless a 
request was filed by the claimant (or motion made by the 
Secretary) within two years of enactment of the VCAA in 
November 2000.  In this case, the Veteran filed such a 
request in June 2002.

The Board's decision addressing claims for service connection 
for abdominal pain, for generalized myokimias, for sleep 
disturbances, for memory problems, for chronic fatigue, for 
high sensitivity to chemicals, for circulatory problems, for 
blurred vision, and for photosensitivity to light is set 
forth below.  The remaining claims for service connection for 
skin disability, for respiratory disability, for dizzy 
spells, for chest pain, and for headaches are addressed in 
the remand following the order; these matters are being 
remanded to the RO for additional development.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War; he was awarded the 
Combat Infantry Badge (CIB) for participating in active 
ground combat during Operation Desert Storm.

3.  The Veteran's abdominal pain has not been attributed to a 
known clinical diagnosis and has manifested to a degree of 10 
percent or more for at least 6 months pertinent to this 
appeal.

4.  The Veteran's complaints of twitching and tremors of his 
arms, legs, buttocks, and nose, and weakness in the lower 
extremities have been attributed to generalized myokimias, a 
known clinical diagnosis; competent medical evidence has 
related the Veteran's generalized myokimias to his military 
service.

5.  Service connection has been established and a 100 percent 
disability rating  assigned for posttraumatic stress disorder 
(PTSD), which includes complaints manifested by sleep 
impairment and memory problems; the evidence does not 
establish that the Veteran has any other disability involving 
sleep disturbances and memory problems.  

6.  A chronic fatigue disability was not shown in service; 
post-service, the Veteran has had intermittent complaints of 
fatigue, but not manifest to a degree of 10 percent or more, 
and not shown to be related to service.

7.  The evidence has not shown that the Veteran has a chronic 
disability manifested by high sensitivity to chemicals.

8.  The evidence has not shown that the Veteran has a chronic 
disability manifested by circulatory problems.  

9.  The Veteran's blurred vision has been attributed to 
refractive error.

10.  The Veteran's photosensitivity to light has been 
attributed to a diagnosis of mild dry eyes; and the only 
medical opinion on the question of a medical relationship 
between mild dry eyes and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed 
illness manifested by abdominal pain are met.  38 U.S.C.A. §§ 
1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for disability manifested 
by generalized myokimias, to include twitching and tremors of 
the arms, legs, buttocks, and nose, and weakness of the lower 
extremities, are met.   38 U.S.C.A. §§ 1101, 1110, 1117, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2009).

3.  The criteria for service connection for sleep 
disturbance, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 4.14 (2009).

4.  The criteria for service connection for memory problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317, 4.14 (2009).

5.  The criteria for service connection for chronic fatigue, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117,  are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

6.  The criteria for service connection for high sensitivity 
to chemicals, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117,  are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

7.  The criteria for service connection for a circulatory 
problems, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117,  are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

8.  The criteria for service connection for blurred vision 
(diagnosed as refractive error), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117,  are not met.  38 U.S.C.A. §§ 
1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

9.  The criteria for service connection for photosensitivity 
to light (diagnosed as mild dry eyes), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117,  are not met.  38 U.S.C.A. §§ 
1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2002 pre-rating letter and a December 
2008 post-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 in effect prior to May 30, 
2008).  The December 2008 letter, as well a February 2008 
letter, provided the Veteran with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The January and September 2003 rating decisions reflect the 
initial adjudication of the claims after issuance of the July 
2002 letter.  After issuance of the February and December 
2008 letters, and opportunity for the Veteran to respond, the 
October 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), his records from 
the Social Security Administration (SSA), VA outpatient 
treatment records, private medical records from Dr. Nelson, 
and the reports of VA examinations dated in February 1993, 
September 1999, August and September 2002, September and 
October 2004, June 2005, December 2006, September 2008, and 
July and August 2009.  Also of record and considered in 
connection with the appeal are the transcripts of the RO and 
Board hearings, and various written statements provided by 
the Veteran and by his attorney, on his behalf.  No further 
RO action on these matters, prior to appellate consideration, 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations from December 1990 to April 1991.  The 
Veteran's DD-214 reflects that his last duty assignment was 
with the Headquarters and Headquarters Company of the 3rd 
Battalion, 6th Infantry Regiment and his primary military 
occupational specialty (MOS) was as an Infantryman.  His 
military personnel records reflect that he was awarded the 
Combat Infantry Badge (CIB) for participating in active 
ground combat during Operation Desert Storm.  The Veteran 
also submitted information from the Department of Defense 
that reflects that his unit was within the area during the 
Khamisiyah pit demolition in which ammunition bunkers 
containing chemical warfare were destroyed. 

The Board notes that for purposes of the pertinent statute 
and regulation, the appellant is a Persian Gulf veteran.  
However, as indicated below, to give the Veteran every 
consideration in connection with these claims for service 
connection the Board has (as the RO has done) considered not 
only 38 C.F.R. § 1117, but other legal authority governing 
claims for service connection under alternative theories of 
entitlement.

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Abdominal Pain and Generalized Myokimias

1.  Abdominal Pain

The Veteran's STRs reflect that, in November 1991, he 
complained of a 4-month history of pain in his left side, 
which came on with movement and was described as burning.  He 
said the pain improved spontaneously.  He also presented with 
a 1-day history of generalized body aches, headache, and 
chills, and was diagnosed with mild dehydration and an upper 
respiratory infection (URI).  With regard to the left-sided 
pain, it was noted that the pain was "curious" and could be 
splenic flexture syndrome.  In March 1992, the Veteran 
complained of a burning sensation just under his ribs usually 
after eating pizza, milk, or other dairy products.  He said 
the pain increased with certain movements and that he had had 
the pain on and off for nine months.  Bowel sounds were 
positive and there was tenderness to the left lateral oblique 
muscles when re-examined in straight leg raised position.  
The assessment was abdominal muscle wall pain with a note to 
rule out ulcer disease.  He was instructed to take Motrin as 
needed for the pain, to avoid aggravating foods, and to 
follow up at sick call for a routine work-up for ulcer 
disease.  There are no further follow-up records related to 
any complaints of abdominal pain during service.

Post-service, the report of a February 1993 VA alimentary 
appendages examination reflects the Veteran's complaints of 
epigastric and left upper quadrant pain since June 1991.  He 
said the pain was worse in early morning and disappeared 
spontaneously only to reoccur with ingestion of meals.  He 
denied nausea, vomiting, jaundice, diarrhea, or constipation.  
He said Maalox helped alleviate his symptoms.  An ultra-sound 
and upper gastrointestinal series was abnormal and he was 
diagnosed with duodenitis (inflammation of the first part of 
the small intestine).  

A September 1993 VA outpatient psychiatric note reflects that 
the Veteran complained of left-sided pain.  In August 1994, 
he complained of left-sided pain and was referred to a 
urologist.  In June 1995, the Veteran complained of a 3-year 
history of abdominal pain.  In February 1998, he complained 
of left lower abdominal pain.  In May 1998, it was noted that 
he might have irritable colon.  In July 1998, the Veteran 
complained of abdominal and left-sided discomfort and was 
told by a doctor that it might be hyperacidity.  He was 
advised to sleep on three pillows and to eat his last meal 
early.

A May 2002 VA psychiatric treatment record reflects that the 
Veteran had various nondescript complaints, including 
abdominal pain, which was attributed to PTSD.  

A February 2003 private medical record from Dr. Nelson 
reflects that the Veteran complained of left upper quadrant 
pain, along with other various nondescript complaints.  The 
physician opined that the Veteran had Gulf War Syndrome and 
that his current complaints were "probably related to 
exposure to chemical warfare and/or exposure to pesticides."

The report of a September 2004 abdominal sonogram reflects 
that the Veteran presented with left upper quadrant 
discomfort, but there was no evidence of abnormality.

A May 2007 VA outpatient treatment record reflects that the 
Veteran denied any gastrointestinal symptoms, including 
abdominal pain. 

The report of the August 2009 VA Gulf War examination 
reflects that the Veteran complained of abdominal wall pain 
after returning from active duty and was diagnosed with 
duodenitis after a March 1993 upper gastrointestinal series.  
Upper gastrointestinal series were repeated in April 1996 and 
were normal.  At the time of the examination, the Veteran 
denied abdominal pain and said he had not had these symptoms 
for a long time.

Since filing his June 2002 claim for service connection, the 
Veteran complained of abdominal pain in February 2003 and 
September 2004, but has more recently denied having these 
symptoms.  The Board points out, initially, that evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  In McClain, the Court held that the requirement of 
the existence of a current disability is satisfied when a 
veteran has a disability at the time he files his claim for 
service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the 
claim.  Id. at 321.  

In this case, the above-cited medical evidence shows that the 
Veteran had abdominal pain that first manifested during 
service and that there was no diagnosis given.  Post-service, 
the Veteran had had similar complaints of abdominal pain on 
off throughout the years.  Although he was diagnosed with 
duodenitis by a March 1993 upper gastrointestinal series, 
later records reflect continued complaints of abdominal pain 
without a diagnosis. The Board further notes that the 
Veteran, as a layperson, is competent to report on matters 
observed or within his personal knowledge, such as abdominal 
pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the Board 
finds that there have been objective indications of a chronic 
disability manifested by abdominal pain, which has not been 
attributed to any known diagnosis, and is a qualifying 
chronic disability for the purposes of establishing service 
connection pursuant to 38 C.F.R. § 3.317.  Even though these 
symptoms recently resolved, the Veteran has had chronic 
abdominal pain during a time frame pertinent to this appeal 
period.  

Under the circumstances, the Board finds that service 
connection is warranted.  

2.  Generalized Myokimias

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses relating to generalized myokimias.  

A May 2002 VA psychiatric treatment record reflects that the 
Veteran reported various physical complaints, including body 
twitches and hand tremors.  

A February 2003 private medical record from Dr. Nelson 
reflects that the Veteran complained of weakness from his 
waist to his legs, paresthesias involving his entire body, 
and intermittent twitching and tremors involving his nose, 
arms, legs, and buttocks.  On physical examination, no 
neurological, motor, or strength abnormalities were noted.  
Sensory examination was intact.  Deep tendon reflexes were 2+ 
and symmetrical throughout.  An electroencephalogram (EEG) 
showed evidence of mild generalized disturbance of cerebral 
activity, which was thought to be due to drowsiness.  An 
electromyogram (EMG) was thought to be abnormal with evidence 
of neurogenic dysfunction of the distal muscles, bilaterally.  
Nerve conduction studies (NCS) revealed that all distance 
latencies were normal and proximal conduction was prolonged.  
Sensory conduction revealed normal latencies but slight 
relative diminished sensory amplitudes on stimulating the 
left ulnar and both radial nerves.  The physician diagnosed 
the Veteran with Gulf War Syndrome and opined that the 
Veteran's current complaints were probably related to 
exposure to chemical warfare and/or pesticides during 
service.

The report of an October 2004 VA neurology examination 
reflects that the Veteran did not have multiple sclerosis and 
that the neurology examination was normal with no evidence of 
tremors.

The report of the August 2009 VA neurology examination 
reflects the Veteran's complaints of twitching of his muscles 
and weakness in his lower extremities.  He said that he had 
episodes of twitching about four times per week lasting about 
one hour.  He reported that the twitching mostly involved his 
thighs, buttocks, shoulders, forearms, and eyelids.  He also 
had hand tremors and a sensation of weakness in his legs.  
The examiner noted that no twitching was detected during the 
evaluation; however, the examiner reviewed Dr. Nelson's 
report and diagnosed the Veteran with generalized myokimias 
in all muscle groups.  The examiner opined that the 
generalized myokimias was most probably due to toxic myopathy 
or neuropathy and was likely a result of chronic exposure to 
toxic chemicals.  The examiner explained that the Veteran's 
pre-induction physical was silent regarding these symptoms 
and that toxic exposure showed a nexus of causality with 
these symptoms in an otherwise unexplainable situation.  The 
examiner further noted that even medications used to protect 
from nerve gas can cause such symptoms.

In this case, the Veteran has submitted evidence that shows 
that his unit was in the proximity of the Khamisiyah pit 
during the demolition of ammunition bunkers in March 1991, 
which contained chemical warfare.  Hence, the Board accepts 
the Veteran's assertions that he was exposed to chemical 
warfare agents and such exposure is credible and consistent 
with the circumstances of his service.  
See 38 U.S.C.A. § 1154 (West 2002).  Moreover, the August 
2009 VA examiner attributed the Veteran's generalized 
myokimias to his military service, which involved exposure to 
chemical warfare.  The Board also points out that VA is not 
free to ignore a medical opinion (see Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)), or to reject a medical opinion based 
on its own medical judgment (see Obert v. Brown, Vet. App. 30 
(1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
Significantly, there is no other medical evidence 
contradicting the August 2009 VA examiner's opinion that the 
Veteran's generalized myokimias are related to his military 
service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  1 Vet. App. 
53-56.

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for disability 
manifested by generalized myokimias are met.  

B.  Sleep Disturbances and Memory Problems

The Veteran's STRs are unremarkable for any complaints, 
finding, or diagnoses related to sleep disturbances or memory 
problems.

The Board notes that the Veteran has been granted service 
connection and a 100 percent disability rating has been 
assigned for PTSD, effective June 13, 2002 (the date the 
Veteran filed claims for service connection).  VA treatment 
records and records of evaluation show complaints of sleep 
disturbances, such as nightmares, trouble falling asleep, and 
restless sleep, associated with PTSD.  VA treatment records 
and records of evaluation also show complaints of memory 
problems associated with PTSD.

The evaluation of the same manifestations under different 
diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  
A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate 
ratings may be granted only when "none of the symptomatology 
for ... each of the [claimed] conditions is duplicative of or 
overlapping with the symptomatology of the other ... 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994)

In this case, PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).   The General Rating Formula 
specifically contemplates symptoms associated with chronic 
sleep impairment and memory loss and the Veteran is receiving 
a 100 percent disability rating for this disability.  Hence, 
the Board finds that granting service connection and 
assigning a separate ratings for sleep disturbances and 
memory problems would violate the anti-pyramiding provisions 
of 38 C.F.R. § 4.14.

C.  Fatigue, High Sensitivity to Chemicals, and Circulatory 
Problems 

The Veteran's STRs are unremarkable for any findings, 
complaints, or diagnoses relating to high sensitivity to 
chemicals or circulatory problems during service.  As regards 
fatigue, in October 1992, the Veteran complained of a 2-year 
history of enlarged salivary glands, decreased saliva, 
occasional chest tightness, occasional soreness with URIs and 
general fatigue.  On physical examination, the Veteran had 
enlarged, nontender submandibular glands with copious saliva.  
It was noted that there was a round radiopaque mass in the 
area of the bottom molars and a note was made to rule out 
pathology.  The Veteran was referred to the dental clinic and 
it was noted that no dental etiology was suspected.  The 
Veteran was referred to oral surgery for further evaluation 
of the enlarged sub-mandibular glands.  A November 1992 
record notes that the Veteran was unable to get a 
consultation follow-up at the Ear, Nose, and Throat (ENT) 
clinic at Fork Polk and he was instructed to follow up with 
VA upon discharge.

The report of a February 1993 VA alimentary appendages 
examination reflects that the Veteran did not have enlarged 
salivary gland and he denied malaise.

VA outpatient treatment records reflect that he complained of 
joint pain, headaches, and feeling weak in December 1992 and 
October 1993.

The report of a September 1999 VA examination for CFS 
reflects the Veteran complaints of fatigue occurring once or 
twice a month and lasting a couple of hours.  The Veteran 
also had subjective complaints of generalized muscle aches 
and weakness, but there were no objective signs of fatigue on 
physical examination.  The examiner opined that the Veteran 
did not meet the criteria for a diagnosis of CFS.

The reports of the August 2002 General Examination and 
September 2002 Gulf War examination reflect that the Veteran 
reported that he was exposed to smoke and chemicals from 
burning oil fields in Kuwait.  There were no objective 
findings associated with the Veteran's complaints of high 
sensitivity to chemicals and circulatory problems.  The 
examiner specifically noted on the September 2002 examination 
that there was no evidence of circulatory problems.  

A February 2003 private medical record from Dr. Nelson 
reflects that the Veteran was seen for various complaints 
that the physician attributed to Gulf War Syndrome.  At that 
time, the Veteran did not complain of high sensitivity to 
chemicals or circulatory problems.  

The report of the August 2009 VA Gulf War examination 
reflects that the Veteran complained of cold hands and feet 
since 1991, but he denied claudication or changes in color.  
The examiner noted that there was no evidence of circulatory 
problems and that the Veteran refused further evaluation with 
an arterial Doppler study of the legs.  The Veteran's 
complaints of having high sensitivity to chemicals were also 
noted, but there were no objective findings relating to this 
complaint. 

As regards fatigue, the above-cited medical evidence does not 
show that the Veteran had chronic fatigue during service, as 
the service treatment records reflect only one complaint of 
fatigue associated with enlarged salivary glands and URI 
symptoms.  These symptoms were apparently acute, as the 
February 1993 VA examination showed no signs of enlarged 
salivary glands and the Veteran denied malaise.  

Since service, the Veteran has had occasional subjective 
complaints of fatigue (usually associated with URI and flu-
like symptoms), but the evidence has not shown a disability 
manifested by chronic fatigue.  In this regard, the evidence 
does not establish that a chronic fatigue disability became 
manifest to a degree of 10 percent or more at any time after 
active duty.  Notably, the degree of impairment from 
disability manifested by chronic fatigue would be determined 
by applying, by analogy, the applicable rating criteria for 
chronic fatigue syndrome.  See 38 C.F.R. § 4.88(b), 
Diagnostic Code 6354.  Under Diagnostic Code 6354, a 10 
percent rating is warranted for chronic fatigue symptoms 
which result in periods of incapacitation of at least one, 
but less than two weeks total duration per year, or which are 
controlled by continuous medication.  In turn, periods of 
incapacitation are defined as periods requiring bedrest and 
treatment by a physician.  Id.

Although the Veteran has reported occasional fatigue, there 
is no evidence that any fatigue actually required bedrest and 
treatment by a physician.  Further, there is no indication 
that the Veteran has been treated with any medication for 
chronic fatigue. Accordingly, the Board determines that there 
is no medical no basis for finding that any fatigue has 
manifested to a degree of 10 percent or more at any time 
after service.  Under these circumstances, service connection 
pursuant to the provisions of 38 U.S.C.A. § 1117 is not 
warranted.

As regards the Veteran's complaints of high sensitivity to 
chemicals and circulatory problems, the above-cited medical 
evidence does not show that the Veteran currently has, or at 
any time pertinent to the appeal has had, a chronic 
disability manifested by high sensitivity to chemicals or by 
circulatory problems during service.  

The Board notes that there have been no objective indications 
of a chronic disability associated with high sensitivity to 
chemicals or with circulatory problems.  On August 2009 VA 
examination, the Veteran complained of having cold feet and 
hands, symptoms he is competent to attest to; however, the VA 
examiner opined that there was no evidence of any circulatory 
problems and the Veteran refused further evaluation with an 
arterial Doppler study.  As there have been no objective 
indications of chronic disability manifested by either high 
sensitivity to chemicals or circulatory problems, service 
connection under the provisions of 38 U.S.C.A. § 1117 is not 
warranted.  

For these same reasons, the record presents no  basis for a 
grant of service connection for any claimed chronic fatigue, 
high sensitivity to chemicals, or  circulatory problems, on 
direct basis..  See 38 CFR 3.303.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A.  § 1110.  Thus, where, as here, 
competent and persuasive medical evidence establishes that 
the Veteran does not have disability underlying the above-
noted complaints upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection, on any basis.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

D.  Blurred Vision and Photosensitivity to Light

The STRs reflect that on the Veteran's March 1990 entrance 
examination, he had a cyst on his lower left eyelid that pre-
existed service.  It was surgically removed, but reoccurred 
prior to service.  In August 1990, the Veteran complained of 
blurred vision in his left eye.  On physical examination, a 
fluid-like sac was noted under the lower eyelid; visual 
acuity was 20/20 in both eyes.  The Veteran was reassured and 
told to follow up at the next duty station if it did not 
spontaneously rupture.  In July 1991, the Veteran complained 
of seeing a dark shade in his left eye and seeing a squiggly 
line in his right eye.  He was diagnosed with low hyperosia 
(farsightedness) and a floater in the right eye.  In February 
1992, the Veteran was seen for the cyst of the lower left 
eyelid.  While the record is virtually illegible, it appears 
that he Veteran was given ointment to use for 5 days.  In 
June 1992, he was again seen for left eye irritation due to 
the cyst and referred to the ophthalmology clinic.

The report of the July 2009 VA eye examination reflects that 
the Veteran complained of blurred vision and photosensitivity 
to light.  The Veteran had glasses with a prescription of -
0.50 * 90 in each eye.  His visual acuity was 20/20 in each 
eye, corrected and uncorrected (near and far).  The examiner 
diagnosed refractive error (astigmatism) and mild dry eyes. 
The examiner opined that loss of vision was caused by 
refractive error and that his symptoms of mild dry eyes was 
not caused by or a result of military service.  

The Board notes, initially, that refractive error is not a 
disease or injury within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2009); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Hence, any 
decreased vision resulting from refractive error does not 
constitute a disability for which service connection may be 
granted and compensation payable.  While service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993)), there is no medical indication of such in this 
case.

As regards the Veteran's complaints of photosensitivity to 
light, these symptoms have been attributed to a diagnosis of 
mild dry eyes.  Hence, the provisions of 38 U.S.C.A. § 1117 
do not apply.  Additionally, the record does not provide a 
basis for a grant of service connection for mild dry eyes on 
direct basis.  See 38 CFR 3.303.  There was no evidence of 
dry eyes during service and the only medical evidence opinion 
on the issue of whether there is a relationship between dry 
eyes and service weighs against the claim.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any medical opinion that, in fact, supports either 
claim.  The Board points out that the medical records 
reflecting the Veteran's own reported history of the etiology 
of the disability do not, without more, constitute competent 
medical evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

E.  All Claims 

In addition to the medical evidence, in adjudicating each 
claim for service connection addressed above, the Board has 
considered the assertions advanced by the Veteran, as well as 
those advanced by his attorney, on his behalf.  However, to 
whatever extent these assertions are being offered to 
establish current, chronic disability, or a nexus between a 
current disability and service in connection with the claims 
herein denied, such evidence must fail.  Matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his attorney is shown to 
be other than a layperson without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board has favorably applied the benefit-of-the-doubt 
doctrine in reaching the decision to award service connection 
for undiagnosed illness manifested as abdominal pain, and for 
disability manifested by generalized myokimias, to include 
twitching and tremors of the arms, legs, buttocks, and nose, 
and weakness of the lower extremities.  However, as regards 
the remaining claims herein decided, because either no 
competent, probative evidence supports the claim or the most 
probative evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for undiagnosed illness manifested as 
abdominal pain is granted.

Service connection for disability manifested by generalized 
myokimias, to include twitching and tremors of the arms, 
legs, buttocks, and nose, and weakness of the lower 
extremities, is granted.

Service connection for sleep disturbances, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for memory problems, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for chronic fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for high sensitivity to chemicals, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, is 
denied.  

Service connection for circulatory problems, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for blurred vision, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.  

Service connection for photosensitivity to light (diagnosed 
as mild dry eyes), to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117, is denied.  


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

Unfortunately, the Board's finds that further RO action on 
the claims for service connection for skin disability, for 
respiratory disability, for dizzy spells, for headaches, and 
for chest pain is warranted, even though such will, 
regrettably, further delay an app decision on these matters.

First addressing the claim for skin disability The Veteran's 
STRs are unremarkable for any complaints, treatment, or 
diagnoses relating to skin disability.  Post-service, a 
November 2001 VA treatment record notes a diagnosis of tinea 
versicolor.  The reports of August and September 2002 VA 
examinations also note that the Veteran had tinea versicolor.

A February 2003 record from Dr. Nelson reflects that the 
Veteran complained of a scaly eruption of the anterior neck 
and beard region.  

The report of the August 2009 VA Gulf War examination 
reflects that the Veteran was diagnosed with tinea versicolor 
in November 2001 and that the lesions had resolved.  The 
examiner noted that there was no evidence of skin lesions or 
rash on physical examination.

The Board notes that a Veteran may be entitled to service 
connection for a disability existing at the time he files his 
claim for service connection or during the pendency of that 
claim, even if the disability resolves prior to adjudication 
of the claim.  See McClain, 21 Vet. App. at  321.  
Consequently, as the Veteran filed his claim in June 2002, a 
diagnosis of tinea versicolor in August and September 2002 
could form the basis of a grant for service connection even 
if this skin disability has since resolved. 

In the August 2008 remand, the Board instructed the RO to 
arrange for the Veteran to undergo VA examination.  The 
examiner was asked to list all diagnosed conditions and state 
which symptoms are associated with each condition.  For each 
diagnosed condition, the examiner was asked to render an 
opinion with respect to the disability's relationship to 
service.  In the case of tinea versicolor, the examiner noted 
that the condition had resolved, however, the examiner did 
not render an opinion as to the disability's relationship to 
service.  Hence, remand of this matter, consistent with 
Stegall, is warranted. 

Next addressing respiratory disability, the Board notes that 
the Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses associated with respiratory 
disability.  Post-service, the report of the August 2009 VA 
Gulf War examination reflects that the Veteran complained of 
mild shortness of breath and an inability to fill the lungs 
normally.  A pulmonary function test (PFT) revealed and the 
VA examiner diagnosed "mild obstructive ventilatory 
impairment and decreased airway resistance."  

In the August 2008 remand, the Board instructed the RO to 
arrange for the Veteran to undergo VA examination.  The 
examiner was asked to list all diagnosed conditions and state 
which symptoms are associated with each condition.  For each 
diagnosed condition, the examiner was asked to render an 
opinion with respect to the disability's relationship to 
service.  In the case of the Veteran's respiratory 
disability, the examiner did not render an opinion as to the 
disability's relationship to service.  Hence, a remand, 
consistent with Stegall, is warranted. 

Specific to the claims involving dizzy spells/ vertigo, the 
Board notes that, in addition to the basic legal authority 
governing claims for service connection, noted above, under 
38 C.F.R. § 3.310, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with 
regard to the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 
47 (Sept. 7, 2006). 

The Veteran's STRs reflect that he complained of chest 
tightness, nausea, and dizziness in 1990 and was diagnosed 
with dehydration.  There are no follow-up complaints, 
treatment, or diagnosis pertaining to dizziness during 
service.

Post service, the report of a September 1999 VA neurological 
examination reflects the Veteran's complaints of tinnitus and 
vertigo since 1992.  He said that he had episodes of 
positional vertigo three times per week.  On objective 
neurological examination, there were no abnormalities.  The 
examiner diagnosed "positional type of vertigo."

The report of the August 2009 VA Gulf War examination 
reflects the Veteran's complaints of tinnitus and vertigo.  
He said he had vertigo twice per month and that it resolved 
spontaneously.  The examiner noted that the September 1999 VA 
examiner had diagnosed the Veteran with vertigo, but that the 
Veteran had not claimed this condition during the 
examination.  

In this case, there is some suggestion in the record that the 
Veteran has or has had vertigo associated with his service-
connected tinnitus.  Despite the August 2009 VA examiner's 
statement that the Veteran had not "claimed" this 
condition, the Veteran did, in fact, file a claim for service 
connection dizzy spells.  Moreover, on August 2009 VA 
examination, the Veteran reported that he continued to have 
these symptoms twice a month.  

In the August 2008 remand, the Board instructed the RO to 
arrange for the Veteran to undergo VA examination.  The 
examiner was asked to list all diagnosed conditions and state 
which symptoms are associated with each condition.  For each 
diagnosed condition, the examiner was asked to render an 
opinion with respect to the disability's relationship to 
service.  In this case, the VA examiner did not render any 
findings with regard to the Veteran's complaints of dizzy 
spells and possible diagnosis of vertigo.  Hence, a remand of 
this matter, consistent with Stegall, is warranted. 

Pertinent to the claim involving chest pain, the Veteran's 
STRs reflect that in September 1990, he complained of chest 
tightness, nausea, and dizziness and was diagnosed with 
dehydration.  There are no other records of any complaints or 
treatment for chest pain during service.

Private medical records dated in November 1999 reflect that 
the Veteran was admitted to the emergency room at St. Thomas 
Community Hospital for chest pain and tightness.  A stress 
test was negative for ischemia and an electrocardiogram (EKG) 
was normal.  The diagnosis was musculoskeletal chest pain.  

A February 2003 private medical record from Dr. Nelson 
reflects that the Veteran complained of left-sided chest pain 
with irregular heartbeat; however, the cardiovascular 
examination was normal.  Dr. Nelson opined that the Veteran's 
current complaints, including chest pain, were related to 
exposure to chemical warfare and/or pesticides during 
service; however, Dr. Nelson did provide any rationale for 
this opinion.

The report of the August 2009 VA Gulf War examination 
reflects that the Veteran complained of left-sided chest 
pain.  He reported that the pain began in 1999 and that he 
has continued to have pain, but less frequently.  The 
examiner diagnosed the Veteran with chest pain due to 
musculoskeletal inflammation.  

The above-cited medical evidence reflects that the Veteran's 
chest pain has been attributed to musculoskeletal 
inflammation, a known clinical entity.  While Dr. Nelson 
opined that the Veteran's complaints of chest pain were 
related to service, he offered no rationale for this opinion.  
In the August 2008 remand, the Board instructed the RO to 
arrange for the Veteran to undergo VA examination and, with 
respect to any known diagnosis, the examiner was asked to 
render an opinion with respect to the disability's 
relationship to service.  In the case of the Veteran's chest 
pain, the examiner did not render an opinion as to the 
disability's relationship to service.  Hence, a remand of 
this matter, consistent with Stegall, is warranted. 

Finally, pertinent to the claim involving headaches, the 
Veteran's STRs reflect that, in September 1990, he complained 
of feeling weak and having small headaches and sinus 
problems.  The assessment was possible URI and that the 
Veteran was dehydrated.  In May 1991, he complained of 
blurred vision and headaches in the temporal region.  He was 
referred for an optometry consultation to determine whether 
he needed glasses.  A July 1991 routine eye examination 
reflects that he had low hyperopia (farsightedness) and he 
was prescribed glasses.

Post service, VA outpatient treatment records reflect that 
the Veteran complained of feeling weak, joint pain, and 
headaches in December 1992 and October 1993.  The report of a 
May 1993 VA neurological examination reflects that the 
Veteran complained of a history of headaches beginning in 
service, localized in the right frontal temporal area.  On 
physical examination, there were no abnormalities noted.  The 
examiner diagnosed the Veteran with "headaches."  VA 
outpatient treatment records in March 1994 note nondescript 
headaches and occipital headaches.  

The report of a September 1999 VA neurological examination 
reflects that the Veteran complained of headaches, vertigo 
and tinnitus.  On physical examination, there were no 
abnormalities noted.  The examiner diagnosed the Veteran with 
"headaches, mixed type."  

A February 2003 private medical record from Dr. Nelson 
reflects that the Veteran complained of headaches.  There 
were no abnormal findings related to headaches, however, the 
physician diagnosed the Veteran with Gulf War Syndrome.

On September 2004 VA hemic examination, the Veteran reported 
headaches triggered by light sensitivity.  On October 2004 VA 
neurological examination, he reported occipital headaches.  

The report of an August 2009 VA Gulf War examination reflects 
that the Veteran complained of headaches and that he wore 
sunglass to relieve symptoms.  The examiner referred the 
Veteran for an ophthalmology examination and made no further 
findings with regard to the Veteran's complaints of 
headaches.  The report of the July 2009 VA ophthalmology 
examination does not address the Veteran's complaints of 
headaches.    

In the August 2008 remand, the Board instructed the RO to 
arrange for the Veteran to undergo VA examination.  The 
examiner was asked to list all diagnosed conditions and state 
which symptoms are associated with each condition.  As 
regards any symptoms that could not be associated with a 
known clinical diagnosis, the examiner was asked to refer the 
Veteran to a specialist to determine whether the relevant 
symptoms could be attributed to a known clinical diagnosis.  
For each diagnosed condition, the examiner or specialist was 
asked to render an opinion as to the disability's 
relationship to the Veteran's service.  In this case, the 
August 2009 examination report seems to suggest that the 
Veteran's headaches are associated to an eye disability, but 
this is unclear and the September 2009 VA ophthalmology 
report does not address the Veteran's complaints of 
headaches.   Hence, a remand of this matter, consistent with 
Stegall, is warranted. 

Accordingly, in light of all of the above, the RO should 
arrange for the Veteran to undergo the RO should arrange for 
the Veteran to undergo VA skin, respiratory, ENT, and 
orthopedic examinations, by appropriate physicians, at a VA 
medical facility.  The Veteran is hereby advised that, 
failure to report to any scheduled examination(s), without 
good cause, may well result in a denial of the claim(s) for 
service connection (as the original claim(s) will be 
adjudicated on the basis of the evidence of record.  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes treatment records from the San Juan VA 
Medical Center (VAMC) dated through September 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the San 
Juan VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requesting records from Federal 
facilities.

Furthermore, to ensure that all due process requirements are 
met, and that the record before each examiner is complete, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also provide notice as to what is needed to support a 
claim for service connection on a secondary basis, pursuant 
to 38 C.F.R. § 3.310 (as revised in October 2006).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A;38 C.F.R.§ 3.159. However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain from the San Juan 
VAMC all records of evaluation and/or 
treatment of the Veteran, since September 
2008.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for service 
connection for a skin disability, for 
respiratory disability, for dizzy 
spells/vertigo, for chest pain, and/or for 
headaches.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.  

The RO's letter should provide notice as 
to what is needed to support a claim for 
service connection on a secondary basis, 
pursuant to 38 C.F.R. § 3.310 (as revised 
in October 2006).

The RO's letter should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the Veteran 
to undergo VA skin, respiratory, ENT, and 
orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and the report of each 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Skin Disability: The examiner should 
clearly identify all current skin 
disability(ies).  With respect to each 
diagnosed disability, to include tinea 
versicolor diagnosed by the August and 
September 2002 VA examiners, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability is the result of 
disease or injury incurred in or 
aggravated by the Veteran's military 
service.  As regards tinea versicolor, the 
examiner should render requested opinion 
regardless as to whether the tinea 
versicolor has resolved since the 
diagnosis in 2002.  

Respiratory Disability: The examiner 
should clearly identify all current 
respiratory disability(ies), to include 
mild obstructive ventilatory impairment 
and decreased airway resistance (as shown 
on the August 2009 PFT).  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by the Veteran's military 
service.  

Dizzy Spells/Vertigo:  The examiner should 
clearly identify all current 
disability(ies) associated with the 
Veteran's complaints of dizzy spells, to 
specifically include vertigo.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is a 
result of disease or injury incurred or 
aggravated by the Veteran's military 
service.  The examiner should also render 
an opinion as to whether such disability 
was caused or is aggravated (i.e., 
permanently worsened) by the Veteran's 
service-connected tinnitus.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

Orthopedic/Chest Pain: The examiner should 
clearly identify all current 
disability(ies) associated with the 
Veteran's complaints of chest pain.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by the Veteran's military 
service.  

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
Veteran should also be afforded VA 
examination, by a physician, that conforms 
to the guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010), at a 
VA medical facility.  As indicated below, 
additional specialist examination(s) should 
be conducted as needed.

a.  The examiner should note and detail all 
reported symptoms of recurrent headaches.  
The examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms and 
state what precipitates and what relieves 
them.

b.  The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition.  If all 
symptoms (recurrent headaches) are 
associated with diagnosed condition(s), 
additional specialist examinations for 
diagnostic purposes are not needed.

c.  If any symptoms of recurrent headaches 
have not been determined to be associated 
with a known clinical diagnosis, further 
specialist examination(s) will be required 
to address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) is/are 
warranted, the primary examiner should 
provide the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
in this Veteran to a known clinical 
diagnosis and which, if any, cannot be 
attributed in this Veteran to a known 
clinical diagnosis.

e.  For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed disability 
was incurred in or aggravated by service.

f.  The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a typewritten report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claim for service connection for vertigo, 
the RO should consider the current version 
of 38 C.F.R. § 3.310, as revised in 2006.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered (to include the 
current version of 38 C.F.R. § 3.310, as 
revised in 2006), as well as clear reasons 
and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


